         Case 3:20-mc-00422-GAG Document 1 Filed 11/06/20 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO R!CO


In the Matter of the Application of                      Misc. No.     20   422          GAG
Christopher L, Hale



for Special Temporary Admission to the Bar of
the United States District Court for the District
of Puerto Rico as an Attorney for the United
States Government pursuant to Local Civil
Rule 83A(e)

        Application for Special Temporary Admission and CM/ECF Registration

         In accordance with Local Rule 83A(e), I am applying for special temporary admission to
the Bar of the United States District Court for the District of Puerto Rico. In support of this
application, I certify that I am an active member in good standing with the
Florida _ State Bar; that I have read and am familiar with the Federal Rules
of Evidence/ the Federal Rules of Civil and Criminal Procedure, the local rules of this Court/ and
the American Bar Association's Model Rules of Professional Conduct.


                                        PERSONAL DATA
    • Name:
                       Hale Christopher L

                       (Last Name) (First Name) (Ml) (Suffix)
    • Puerto Rico/other State Bar ID Number: Florida 339880

    •             Affiliation: Environmental Crimes Section

                                               U.S. Department of Justice


    •    Mailing Address: 15° M street NE>suite 4-117




         City: Washington _ State: ^C_ Zip Code: 20002

         Phone Number: 202-305-0327 FAX Number: 202-514-8865

         Email Address: christopher.hale@usdoj.gov

                                           EDUCATION
Undergraduate School: University of Miami (Coral Gables, FL) _Year Graduated: 1995

Graduate Schoo!: Duke University School of the Environment Year Graduated: 2000

Law School: Duke University Law School Year Graduated: 200°
    Case 3:20-mc-00422-GAG Document 1 Filed 11/06/20 Page 2 of 3




                         BAR ADMISSIONS INFORMATION

D Date Admitted to the Puerto Rico Bar:

B If not admitted in Puerto Rico, list other State Bar admission(s), date(s) of admission(s)/

   and Bar ID Number(s):
    Florida (active Bar No. 339880) - admitted September 2000
    District of Columbia (inactive Bar No. 472350) - admitted May 2001
    Republic of Palau (inactive) - admitted September 2004

fl Other Federal Court admission(s), date of admission(s), and Bar ID Number(s):
    U.S. District Court for the District of Virgin Islands - admitted March 2010
    U.S. Court of Appeals for the Armed Forces - admitted November 2000
    U.S. Patent Bar (Reg No. 48940) - admitted September 2001


                     CERTIFICATE OF DISCIPLINARY ACTIONS

B I am not now, nor have I ever been subject to any disciplinary action by the Puerto Rico
   Bar or any other state bar in which I am a member.


a I am currently or have been subject to disciplinary action, and I have been reinstated or
   applied for reinstatement (attach a copy of the reinstatement order and/or application).


                               CM/ECF REGISTRATION

   I acknowledge that, upon approval of this application, I will submit an "Attorney
Registration Form" to be registered to access the Court's Case Management/Electronic File
system pursuant to Fed. R. Civ. P. 5(b)(2)(E) and Local Civil Rule 5.
http://www.prd.uscourts.gov/CourtWeb/pdf/cmecf/PR Registration Fprm.pdf
                                                          ^/


20 October 2020
Date                Signature
         Case 3:20-mc-00422-GAG Document 1 Filed 11/06/20 Page 3 of 3




                              CERTIFICATION IN SUPPORT OF APPLICATION

          In accordance with the requirements of Local Civil Rule 83A(e)(3), I certify that I am

     personally acquainted with the applicant for special temporary admission, I know the

     applicant to be of good moral character and otherwise competent and eligible to be

     admitted to practice before the bar of the United States District Court for the District of

     Puerto Rico as an attorney employed or retained by the United States or its agencies and/or

     as a representative of the United States or any of its officer or agencies in an official

     capacity.




         Dated this A3 day of Ocl^h^                                          , 7D7o .



                                                         Signature


         Name:                                                       tri-V/^ D. l-.im^
         Title:                                              Tn^f         n-lU^
                                                               <">

         Agency;

         Agency's Name and Address:                          &N P. D, ?.A
                                                             i6o m Q^ ?
                                                             IQc^           •^Cl   vc
         Telephone Number:                                   20Z. 205a.OS^ I




Application for Special Admission for Government Attorneys                               Rev. Oct. 2010
